701 NINTH STREET, N.W. Suite 1100, 10th Floor WASHINGTON, D.C.20068 KIRK J. EMGE General Counsel 202 872-3252 202 872-3281 kjemge@pepcoholdings.com Exhibit December 8, 2008 Potomac Electric Power Company 701 Ninth Street, N.W. Washington, DC 20068 Ladies and Gentlemen: I am General Counsel of Potomac Electric Power Company, a District of Columbia and Virginia corporation (the “Company”), and have acted as counsel to the Company in connection with the offer and sale by the Company of $250,000,000 in aggregate principal amount of
